Exhibit NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD UNLESS AT THE TIME OF SUCH OFFER OR SALE, THE PERSON MAKING SUCH OFFER OR SALE DELIVERS A PROSPECTUS MEETING THE REQUIREMENTS OF SECTION 10 OF THE ACT, FORMING A PART OF A REGISTRATION STATEMENT, OR POST-EFFECTIVE AMENDMENT THERETO, WHICH IS EFFECTIVE UNDER SAID ACT, OR UNLESS, IN THE OPINION OF COUNSEL TO THE CORPORATION, SUCH OFFER AND SALE IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE ACT. MODAVOX, INC. COMMON STOCK PURCHASE WARRANT November 21, 2007 Modavox, Inc. (the “Company”), a Delaware corporation, hereby certifies that, for value received, Barry M. Goldwater, Jr. (together with all permitted assigns, the “Holder”), is entitled, subject to the terms set forth below at any time or from time to time after the date hereof and before the Expiration Date (as defined below), to purchase from the Company up to ONE HUNDRED TWENTY THOUSAND (120,000) shares (the “Shares”) of the Company’s common stock at a price of $1.15 per Share (the purchase price per Share, as adjusted from time to time pursuant to the provisions hereunder set forth, is referred to in this Warrant as the “Purchase Price”). 1. Time of Exercise.Subject to the provisions of Sections 4, “Transfer and Assignment,” and 15, “Legends,” this Warrant may be exercised at any time and from time to time after November 21, 2007 (the “Exercise Commencement Date”), but no later than 5:00 p.m., P.S.T., November 21, 2010 (the “Expiration Date”), constituting a period of three (3) years, at which point this Warrant shall become void and all rights hereunder shall cease. 2.Manner of Exercise. 2.1 The Holder may exercise this Warrant, in whole or in part, at any time before the Expiration Date, upon surrender of this Warrant with the form of subscription attached hereto duly executed to the Company at its corporate office located at 4636 University Drive, Suite 275, Phoenix, Arizona 85034 together with the full Purchase Price for each Share to be purchased in lawful money of the United States, or by certified check, bank draft or postal or express money order payable in United States dollars to the order of the Company, and upon compliance with and subject to the conditions set forth in this Warrant. 2.2 Upon receipt of this Warrant with the form of subscription duly executed and accompanied by payment of the aggregate Purchase Price for the Shares for which this Warrant is then being exercised, the Company shall cause to be issued certificates or other evidence of ownership, for the total number of whole Shares for which this Warrant is being exercised in such denominations as are required for delivery to the Holder, and the Company shall thereupon deliver such documents to the Holder or its nominee. 2.3 If the Holder exercises this Warrant with respect to fewer than all of the Shares that may be purchased under this Warrant, the Company shall execute a new Warrant for the balance of the Shares that may be purchased upon exercise of this Warrant and deliver such new Warrant to the Holder. 3. Holder as Owner.Prior to due presentment for registration of transfer of this Warrant, the Company may deem and treat the Holder as the absolute owner of this Warrant (notwithstanding any notation of ownership or other writing hereon) for the purpose of any exercise hereof and for all other purposes, and the Company shall not be affected by any notice to the contrary.Irrespective of the date of issue and delivery of certificates for any Shares issuable upon the exercise of the Warrant, each person in whose name any such certificate is issued shall be deemed to have become the holder of record of the Shares represented thereby on the date on which all or a portion of the Warrant surrendered in connection with the subscription therefor was surrendered and payment of the purchase price was tendered.No surrender of all or a portion of the Warrant on any date when the stock transfer books of the Company are closed, however, shall be effective to constitute the person or persons entitled to receive Shares upon such surrender as the record holder of such Shares on such date, but such person or persons shall be constituted the record holder or holders of such Shares at the close of business on the next succeeding date on which the stock transfer books are opened.Each person holding any Shares received upon exercise of Warrant shall be entitled to receive only dividends or distributions payable to holders of record on or after the date on which such person shall be deemed to have become the holder of record of such Shares. 4. Transfer and Assignment.This Warrant may not be sold, hypothecated, exercised, assigned or transferred except in accordance with and subject to the provisions of the Act. 5. Method for Assignment.Any assignment permitted under this Warrant shall be made by surrender of this Warrant to the Company at its principal office with the form of assignment attached hereto duly executed and funds sufficient to pay any transfer tax.In such event, the Company shall, without charge, execute and deliver a new Warrant in the name of the assignee designated in such instrument of assignment and this Warrant shall promptly be canceled. 6. Taxes.The issuance of any Shares upon the exercise of this Warrant and the delivery of certificates or other instruments representing such shares or other securities shall be made without charge to the Holder for any tax or other charge in respect of such issuance.The company shall not, however, be required to pay any tax which may be payable in respect of any transfer involved in the issue and delivery of any certificate in a name other than that of the Holder and the Company shall not be required to issue or deliver any such certificate unless and until the person or persons requesting the issue thereof shall have paid to the Company the amount of such tax or shall have established to the satisfaction of the Company that such tax has been paid. 7. Registration Rights. 7.1 The Holder shall have the limited right to join with the Company to register the Shares in a resale registration statement filed by the Company with the SEC under the Act including a registration statement filed by the Company with the SEC on Form S-8.This right to join with the Company in a registration statement under the Act is not applicable to a registration statement filed by the Company with the SEC on Form S-4 or any other inappropriate form.If, at any time, the Company proposes to file a registration statement as described in this Paragraph 7.1, it shall give timely written notice of such proposed filing to the Holder and its designees at their addresses appearing on the records of the Company and shall offer to include in any such filing any proposed disposition of the Shares.Within fifteen (15) days of receipt of the Company’s notice of filing, the Holder may request registration of the Shares pursuant to a written request setting forth the intended method of distribution and such other data or information as the Company or its counsel shall reasonably require and such Shares shall be included in the registration statement under the Act to the maximum extent permissible. 2 7.2 In connection with any registration of its securities, the Company shall supply the Holder with copies of such registration statement, and of the prospectus included therein, in such quantities as may be reasonably necessary for the purpose of the proposed disposition.The Company will pay all registration expenses in connection with the registration pursuant to Section 7.1.Such reasonable expenses will include all registration of filing fees, all fees and expenses of compliance with securities or blue-sky laws, printing expenses and reasonable fees and disbursements of counsel for the Company and its independent certified public accountants.The Company is not required to pay any fees or expenses of Holder, legal counsel of the Holder, or accountant or any other advisors. 7.3 The Company and the Holder shall indemnify and hold harmless each other and their respective affiliates from and against any loss, liability, claim, damage and expense (including reasonable attorneys’ fees) to the extent resulting from any untrue statement or alleged untrue statement of a material fact contained in any registration statement pursuant to which the Shares were registered under the Act, or any amendment thereto, including all documents incorporated by reference, or from the omission or alleged omission therefrom of a material fact required to be stated therein or necessary to make the statement not misleading; provided, that the obligations of the Holder to indemnify the Company and its affiliates shall be limited to the proceeds received by the Holder from the sale of the Shares pursuant to the registration statement and shall only apply with respect to the information furnished in writing by the Holder or on the Holder’s behalf expressly for use in the registration statement or any prospectus relating to the Shares or any amendment or supplement thereto.The indemnification required by this Section 7.3 shall be in a form typical for transactions of such nature. 8. Rights of Holder.Nothing contained in this Warrant shall be construed as conferring upon the Holder the right to vote or consent or receive notice as a stockholder in respect of any meetings of stockholders for the election of directors or any other matter, or as having any rights whatsoever as a stockholder of the Company. 9. Covenants of the Company.The Company covenants and agrees as follows: 9.1 At all times it shall reserve and keep available for the exercise of this Warrant into common stock such number of authorized shares of common stock as are sufficient to permit the exercise in full of this Warrant into common stock; and 9.2 All Shares issued upon exercise of the Warrant shall be duly authorized, validly issued and outstanding, fully paid and non-assessable. 10. Recapitalization.The number of Shares purchasable on exercise of this Warrant and the Purchase Price therefor shall be subject to adjustment from time to time in the event that the Company shall:(i)subdivide its outstanding shares of common stock into a greater number of shares, (ii)combine its outstanding shares of common stock into a smaller number of shares, or (iii)spin-off a subsidiary by distributing, as a dividend or otherwise, shares of the subsidiary to its stockholders.In any such case, the total number of shares purchasable on exercise of this Warrant immediately prior thereto shall be adjusted so that the Holder shall be entitled to receive, at the same aggregate purchase price, the number of shares of common stock that the Holder would have owned or would have been entitled to receive immediately following the occurrence of any of the events described above had this Warrant been exercised in full immediately prior to the occurrence (or applicable record date) of such event.An adjustment made pursuant to this Section 9 shall, in the case of a stock dividend or distribution, be made as of the record date and, in the case of a subdivision or combination, be made as of the effective date thereof.If, as a result of any adjustment pursuant to this Section 9, the Holder shall become entitled to receive shares of two or more classes of series of securities of the Company, the Board of Directors of the Company shall equitably determine the allocation of the adjusted purchase price between or among shares or other units of such classes or series and shall notify the Holder of such allocation. 3 11. Merger or Consolidation.In the event of any reorganization or recapitalization of the Company or in the event the Company consolidates with or merges into another entity or transfers all or substantially all of its assets to another entity, then and in each such event, the Holder, on exercise of this Warrant as provided herein, at any time after the consummation of such reorganization, recapitalization, consolidation, merger or transfer,shall be entitled, and the documents executed to effectuate such event shall so provide, to receive the stock or other securities or property to which the Holder would have been entitled upon such consummation if the Holder had exercised this Warrant immediately prior thereto.In such case, the terms of this Warrant shall survive the consummation of any such reorganization, recapitalization, consolidation, merger or transfer and shall be applicable to the shares of stock or other securities or property receivable on the exercise of this Warrant after such consummation.and as an exchange for a larger or smaller number of shares, as the case may be. 12. Notice of Dissolution or Liquidation.Except as otherwise provided in Section 10, in the case of any sale or conveyance of all or substantially all of the assets of the Company in connection with a plan of complete liquidation of the Company, or in the case of the dissolution, liquidation or winding up of the Company, all rights under this Warrant shall terminate on a date fixed by the Company, such date so fixed to be not earlier than the date of the commencement of the proceedings for such dissolution, liquidation or winding up and not later than thirty (30) days after such commencement date.Notice of such termination of purchase rights shall be given to the Holder at least thirty (30) days prior to such termination date. 13. Statement of Adjustment.Any adjustment pursuant to the provisions of Sections 9, 10 or 11 shall be made on the basis of the number of Shares which the Holder would have been entitled to acquire by exercise of this Warrant immediately prior to the event giving rise to such adjustment and, as to the Purchase Price in effect immediately prior to the rise to such adjustment.Whenever any such adjustment is required to be made, the Company shall forthwith determine the new number of Shares which the Holder hereof shall be entitled to purchase hereunder and/or such new Purchase Price and shall prepare, retain on file and transmit to the Holder within ten (10) days after such preparation a statement describing in reasonable detail the method used in calculating such adjustment. 14. No Fractional Shares.The Company shall not issue any fraction of a Share in connection with the exercise of this Warrant, and in any case where the Holder would, except for the provisions of this Section 13, be entitled under the terms of this Warrant to receive a fraction of a Share upon such exercise, the Company shall upon the exercise and receipt of the Purchase Price, issue the largest number of whole Shares purchasable upon exercise of this Warrant.The Company shall not be required to make any cash or other adjustment in respect of such fraction of a Share to which the Holder would otherwise be entitled.The Holder, by the acceptance of this Warrant, expressly waives his right to receive a certificate for any fraction of a Share upon exercise hereof. 4 15. No Change in Form Required.The form of Warrant need not be changed because of any change pursuant to Sections 9, 10 or 11 in the Purchase Price or in the number of Shares purchasable upon the exercise of a Warrant and may state the same Purchase Price and the same number of shares of Preferred Stock as are stated in the Warrants initially issued pursuant to the Agreement. 16. Legend.Until sold pursuant to the provisions of the Act or an exemption thereunder, the Shares issued on exercise of this Warrant shall be subject to a stop transfer order and the certificate or certificates representing the Shares shall bear the following legend: THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THE SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS. 17. Binding Effect.All the covenants and provisions of this Warrant by or for the benefit of the Company shall bind and inure to the benefit of its successors and assigns hereunder. 18. Notices.Notices or demands pursuant to this Warrant to be given or made by the Holder to or on the Company shall be sufficiently given or made if sent by certified or registered mail, return receipt requested, postage prepaid, and addressed, until another address is designated in writing by the Company, as follows: Modavox,
